PER CURIAM:
Alonzo Ruff pleaded guilty in the Circuit Court of Jackson County to one count of murder in the second degree, three counts of assault in the first degree, one count of robbery in the first degree, and five counts of armed criminal action. Ruff filed a motion for post-conviction relief under Supreme Court Rule 24.035, which the circuit court denied following an evidentiary hearing. Ruff appeals. He asserts that his counsel was ineffective because counsel failed to present mitigating evidence at the sentencing hearing concerning Ruff's adolescence, and the state of his brain development given his age. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).